UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA


                                         )
ROBERT W. RODRIGUEZ,                     )
                                         )
            Plaintiff,                   )
                                         )
      v.                                 )      Civil Action No. 14-cv-101 (KBJ)
                                         )
UNITED STATES DEPARTMENT OF              )
DEFENSE,                                 )
                                         )
            Defendant.                   )
                                         )

                                        ORDER

      For the reasons stated in the accompanying Memorandum Opinion, it is hereby

      ORDERED that Plaintiff’s [20] Cross-Motion for Summary Judgment is

GRANTED IN PART and DENIED IN PART. Plaintiff’s motion is granted with

respect to the adequacy of the agency’s search and denied without prejudice with

respect to DOD’s application of FOIA exemptions to any withheld material. It is

      FURTHER ORDERED that Defendant’s [18] Motion for Summary Judgment is

DENIED in full and without prejudice. DOD will have until May 9, 2017, to conduct a

new search for responsive documents that is adequate in scope, manner, and location,

and to produce any additional responsive records to Plaintiff.



DATE: February 15, 2017                  Ketanji Brown Jackson
                                         KETANJI BROWN JACKSON
                                         United States District Judge